Whereas, the District Court of the Judicial District of Mayagüez, rendered judgment in the above entitled case, under date of August 11 of the present year, holding that the plaintiff, Augustin Hernández Mena has no right to appear before said court to argue the cases prosecuted by him therein. *746and setting forth in the said decision that, as it will not prejudice Hernández, if he so wishes, the trial will be continued and he will be granted a sufficient time within which to obtain the services of an attorney to represent him in the case.
Whereas, Augustin Hernández Mena took an appeal from the said decision to this Supreme Court and filed a copy of the record certified to by himself;
And whereas, the Code of Civil Procedure in its section 302, provided that declarations filed on appeal must be certified by the secretary of the district court, or by counsel, and that, in the present case, it cannot be maintained that the appellant is without an attorney because in that case, the secretary of the trial court should have made the certificate, in order strictly to comply with that legal provision;
Therefore, in view of the provisions of the Code of Civil Procedure above cited, and rule 64 of this court, the hearing, set for 'this case for tomorrow morning is left without effect and the appeal is dismissed with the costs against the appellant, and it is ordered that this decision be comunicated to the trial court and the party in interest, for the proper purpose.

Dismissed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not také part in the decision of this case.